Citation Nr: 1113109	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-27 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk








INTRODUCTION

The Veteran had active service from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The competent and probative evidence preponderates against a finding that the Veteran's bilateral hearing loss is due to any incident or event in active military service; and against a finding that sensorineural hearing loss, as an organic disease of the nervous system, was manifested to a compensable degree either during or within one year after separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part as 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.      § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2009); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.



In July 2006, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identity, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  The letter also describes how VA determines disability ratings and effective dates.

The Board finds that the content of the July 2006 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the January 2007 rating decision and the August 2007 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and outpatient treatment records from the Bay Pines VA Medical Center.  In addition, the Veteran was afforded a VA examination in December 2006.  The Board acknowledges that the Veteran requested a new VA examination because the VA examiner did not consider two submitted statements from service buddies in support of his claim.  However, a remand would be futile because the VA examiner reviewed the Veteran's claims file, including the normal audiology discharge examination, and had a general knowledge of the Veteran's in-service noise exposure. 

The Board accordingly concludes that additional medical evaluation would amount to no more than a fishing expedition.  Hence, further examination would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  As noted above, such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

A. Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity in time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, the law provides that, where a veteran served 90 days or more of active military service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1317; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B. Facts and Analysis

The Veteran contends that his hearing loss is related to active service.  In December 2006, he reported military noise exposure due to heavy equipment and denied any recreational or occupational noise exposure.  The Veteran requests that the Board consider the buddy statements of two men who served with him in Korea.  J.G.S. claims that there was a huge explosion in May 1967 while he was stationed in Korea with the Veteran.  He states that the Veteran's bunk was within 75 feet of the explosion site and that "it was evident" that the Veteran's hearing was "screwed up."  R.P.B., who was stationed with the Veteran in 1967, recalls an explosion in May 1967 and also claims the Veteran's bunk was close to the explosion.  In addition, he states that the Veteran's "hearing was messed up since the blast."

The DD Form 214 of record indicates the Veteran's military occupational specialty (MOS) was heavy vehicle driver.  

The Board acknowledges, for the purpose of the present decision, that the Veteran was exposed to considerable noise in the military, and we appreciate the lay statements submitted by the Veteran from his fellow soldiers.  While noise exposure is conceded here, this alone cannot serve as a basis for a grant of service connection.  Rather, the evidence must show that the Veteran has current hearing loss, consistent with VA regulations, which is a result of such in-service exposure.  The Board will analyze the evidence below.

The Veteran's STRs are negative for any manifestations or complaints of hearing loss.  His September 1967 separation examination report does not document any complaints of hearing problems.  Audiogram results at the separation examination indicate that the auditory thresholds for the frequencies at 500, 1000, 2000, and 4000 Hz were less than 26 decibels.  In addition, the Veteran indicated that he did not have any ear or hearing trouble at the time of separation.

Following separation from service, the Veteran was afforded a VA examination in December 2006.  An audiogram revealed the following puretone thresholds, in decibels: 
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
35
45
45
60
60
LEFT
70
85
105+
105+
105+

The Veteran also received a speech recognition score of 92 percent for the right ear and 8 percent for the left ear using the Maryland CNC Test.  The examiner, a VA audiologist, indicated that the test results showed a mild sloping to moderately severe sensorineural hearing loss for the right ear and a moderately severe sloping to profound sensorineural hearing loss for the left ear.  The VA examiner opined that the Veteran's hearing loss is not a result of noise exposure during his military service, because the audiogram at the discharge examination indicated normal hearing.



Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss.

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestations of sensorineural hearing loss as an organic disease of the nervous system, either during service or within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of hearing loss within the applicable time period, the criteria for presumptive service connection on the basis of chronic disease provisions of law is not satisfied. 

Further, the Board gives considerable weight to the opinion of the VA examiner, who opined that the Veteran's hearing loss is not related to his military service.  The VA examiner carefully reviewed the claims file and found it compelling that the separation examination revealed normal hearing, bilaterally.  

Next, continuity of hearing loss has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss difficulty hearing and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Moreover, the Federal Circuit has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).


Similarly, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the present case, the Veteran's difficulty hearing is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The STRs show no complaints of hearing loss in active service.  Following service, there is no documentation of any complaints of hearing loss until June 2006, almost 40 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly 40 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  

In addition, the Board has reviewed the buddy statements submitted by the Veteran.  While the Board acknowledges that J.G.S. and R.P.B. are competent to report what they observed, the normal audiology separation examination and lack of hearing loss complaints for about 40 years since active service is given more probative weight in our determination.

In this case, the weight of the competent evidence is against a grant of service connection.  Thus, the preponderance of the evidence is against the claim, and there is no reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for bilateral hearing loss is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


